OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
By its terms, the Rent Regulation Reform Act of 1997 (L 1997, ch 116) applies to any proceeding that was pending before the New York State Division of Housing and Community Renewal at the time of its enactment, as this case was (see Matter of Gilman v New York State Div. of Hous. & Community Renewal, 99 NY2d 144, 149 [2002]). Moreover, there was ample basis on this record for the Division to conclude that, in arguing for a higher base rent, the owner had relied on an illusory tenancy. It was therefore appropriate for the agency to apply the default formula to set the base rent since no reliable rent records were available (see Thornton v Baron, 5 NY3d 175, 181 [2005]).
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.